Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered February 26, 2003, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly denied that branch of his motion which was to suppress his statements to the police. The factual findings and credibility determinations of the County Court following a suppression hearing are entitled to great deference on appeal and will not be disturbed unless clearly unsupported by the record (see People v Myers, 17 AD3d 699, 700 [2005], lv denied 5 NY3d *612766 [2005]; People v Leggio, 305 AD2d 518, 519 [2003]). Here, the County Court properly determined that the defendant’s statements were voluntarily made after he knowingly and intelligently waived his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]; People v Myers, supra).
In addition, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his guilty plea (see CPL 220.60 [3]). The defendant’s allegations in support of that motion were either unsubstantiated or belied by his statements during the plea proceedings (see People v Martin, 291 AD2d 459 [2002]).
The defendant’s remaining contentions are without merit. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.